Citation Nr: 0736499	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for residuals, left 
inguinal hernia.

2.  Entitlement to service connection for an upper back 
condition.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 12, 2003 to 
May 16, 2003.

The veteran received an uncharacterized discharge due to 
failure to meet procurement medical fitness standards.  By an 
August 2003 administrative decision, the RO determined that 
the veteran's uncharacterized administrative separation was 
"under other than dishonorable conditions," and that he was 
entitled to VA health care.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2004 decision by the RO.

REMAND

The reason for the veteran's administrative separation was 
that he was experiencing groin pain that appeared to be 
related to surgery to repair a left inguinal hernia in 
October 2002 prior to entering service.  The veteran was 
afforded a VA compensation and pension examination during 
December 2003 in connection with his claim of service 
connection.  The examiner diagnosed inguinal pain status post 
herniorrhaphy.  He opined that it certainly could represent a 
complication from the surgery, and a consult with General 
Surgery would be advisable.  In his May 2004 NOD the veteran 
complained that he did not get clearance for treatment at the 
local VA medical facility until November 2003, and that the 
RO never scheduled him for an appointment with the General 
Surgery department.  He contends that the physical exertion 
required in seven weeks of basic training aggravated his 
post-surgery hernia condition. 

The veteran was also provided a VA compensation and pension 
examination in connection with his claim of service 
connection for an upper back condition.  He reported to the 
examiner that he had a hard jarring injury to his back when 
jogging by a pothole and another soldier who had fallen 
during basic training.  He said that he immediately felt 
lower cervical pain with left hemiparesis and some facial 
drooping.  He said that he still had some mild facial 
drooping, some occasional slurring of speech, left upper and 
lower extremity weakness, and decreased sensation to light 
touch in his left arm.  The examiner commented that the 
veteran had not been appropriately evaluated, and that he 
wanted to obtain x-rays, a magnetic resonance imaging study 
(MRI), and an electromyograph study (EMG) before he could 
give a final assessment.  The Board notes that x-rays were 
obtained in December, 2003, an MRI was accomplished in 
February 2004, but the EMG has apparently not yet been 
obtained.  The x-rays showed some minimal degenerative disc 
disease of the cervical spine.  The MRI showed mild left 
uncovertebral spurring and mild left neuroforaminal narrowing 
at the C3/4 and C7/T1 levels.  There was no evidence of disc 
herniation or central canal stenosis at any levels.  The VA 
examiner has not provided a final assessment
as yet.

Review of the veteran's SMRs does show that he was examined 
in February 2003 for complaints of slurred speech, left sided 
weakness, and chest pain.  In his May 2004 NOD, the veteran 
complained that the military doctors treated him for possible 
stroke instead of a neck injury, and that the VA examiner had 
recognized that his symptoms were apparently due to a 
neck/back injury.  He complained that the RO never scheduled 
him for the EMG and an examination by a neurologist.  He 
complained that the narrowing described in the MRI was 
pinching a nerve causing back pain and weakness in his left 
arm.

Inasmuch as the initial VA examinations are now four years 
old, and because the initial examinations were not completed 
as the examiners had recommended, a remand is needed in order 
to obtain additional examinations in order to determine if 
the veteran has current disabling conditions.  Opinions are 
needed relating to whether any residuals are due to 
aggravation of the pre-existing post-surgery hernia repair 
during service, and whether any neck/back condition is likely 
related to active service.  The Board also notes that the VA 
orthopedist stated that the claims file was not available for 
review, and it appears the other examiner did not have it for 
review either.

The veteran's service record notes that he had 8 months and 
21 days of prior inactive service.  In his May 2004 NOD the 
veteran stated that he had served with the United States Army 
Reserves in the 337th Combat Medical Support Hospital at Fort 
Benjamin Harris in Indianapolis.  Review of the file 
indicates that the veteran's reserve personnel and medical 
records have not been obtained for the record, nor have his 
personnel records relating to his active service.  It also 
appears from the veteran's statements in his NOD that he has 
obtained treatment at the local VAMC since November 2003.  
Accordingly, a remand is also needed to obtain records.  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.  If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2007).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  Obtain the veteran's reserve 
personnel and medical records, as well as 
his personnel records from active duty.  
Obtain any VA treatment records from the 
Indianapolis VAMC from November 1, 2003, 
to the present time.  The materials 
obtained, if any, should be associated 
with the claims file.

3.  Schedule the veteran for an 
examination with an appropriate VA 
specialist for obtaining a diagnosis of, 
and the cause and severity of any 
residual disability resulting from the 
veteran's pre-existing hernia repair.  
Forward the claims file to the examiner.  
The examiner's report must specifically 
note that the claims file was reviewed, 
including the veteran's SMRs.  All 
appropriate diagnostic tests should be 
conducted.  Opinions must be provided as 
to each of the following questions:

a.  Does the veteran have a current 
residual disability associated with 
his pre-existing hernia repair 
surgery?  Please identify any 
disability found.  

b.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that he has a current 
residual disability related to his 
pre-existing hernia repair surgery 
that can be attributed to (was 
aggravated by) his period of active 
service during 2003, or was it due to 
the natural progress of the veteran's 
condition status post hernia repair 
surgery?    

      A complete rationale must be 
provided. 

4.  Schedule the veteran for an 
examination of his neck, back, and left 
upper and lower extremities by a VA 
orthopedist, preferably the one who 
conducted the December 2003 orthopedic 
examination of the veteran. The claims 
file must be provided to the examiner, 
and the examiner's report must 
specifically note that the claims file 
was reviewed, including the veteran's 
SMRs.  All appropriate diagnostic tests 
should be conducted.  All appropriate 
ranges of motion should be provided, 
including the measurement of any 
limitations due to pain, weakness, or 
fatigability (DeLuca).  Referral to a VA 
neurologist and obtaining of an EMG study 
should be accomplished if deemed 
appropriate.  Opinions must be provided 
as to each of the following questions:

a.  Does the veteran have a current 
disability of his neck and/or back 
that affects his left upper and lower 
extremities?  Please identify any 
disability found.  

b.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that any disability can be 
attributed to an injury that occurred 
in his period of active service during 
2003?
 
      A complete rationale must be 
provided. 
  
5.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).

6.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007). 



